OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 20, 1974. He has not practiced law in this State since 1990. This Court, by order entered May 31, 2000, *161suspended respondent upon receipt of a certified copy of a judgment of the Supreme Court of the State of Oregon showing that respondent was disbarred, effective February 5, 1997, for converting a client’s funds, and directed respondent to show cause why reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22 (c). Respondent appeared with counsel before this Court and raised matters in mitigation. At that time, a petition for reciprocal discipline was also pending in the State of Washington. The State of Washington imposed reciprocal discipline and disbarred respondent by order entered July 26, 2000.
Pursuant to 22 NYCRR 1022.22 (c), this Court may discipline an attorney disciplined in a foreign jurisdiction for the underlying misconduct committed in that jurisdiction unless the record discloses that: the procedure in the foreign jurisdiction deprived the attorney of due process; there was such an infirmity of proof of misconduct that the Court cannot accept the finding of the foreign court; or the imposition of discipline would be unjust. Respondent concedes that he was not deprived of due process in the Oregon proceeding and does not controvert the findings made in that proceeding. He seeks leniency on the grounds that he made full restitution to the client prior to the institution of formal proceedings; that he previously had an unblemished record; and that he is remorseful for his misconduct.
After consideration of all of the factors in this matter, we conclude that respondent should be disbarred.
Green, J. P., Pine, Wisner, Hurlbutt and Scudder, JJ., concur.
Order of disbarment entered.